A		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 08/04/2021 has been entered. Claims 14-28 remain pending in the application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 16, there are currently 6 different possibilities present in claim 16, A: Specifying or adapting a number, B: specifying or adapting a duration, C: specifying or adapting an amplitude, D: S/A voltage characteristic, E: S/A voltage amplitude and F: S/A electric current 
(A or B or C) and (D or E or F), 
(A and B or C) and (D or E or F), 
(A and B and C) and (D or E or F),
(A and B and C) and (D and E or F), and 
(A and B and C) and (D and E and F).
 These are only roughly 20% of the over 20 possible combination/limitation that is claimed in claim 16. Thus the breadth of the claim is indeterminate and undue experimentation would be required to find the best combination which again is over 20 possible combinations. The nature of the invention is also indefinite because when different combinations are used the nature of the invention could be changed and henceforth undue experimentation is required for someone of ordinary skill in the art to recreate the invention as claimed in the way intended by a person. The level of predictability in the art is indefinite and unclear since the applicant has provided over 20 possible combinations as detailed above, an appropriate amount of guidance or direction needed to enable the invention is NOT provided by the applicant since undue experimentation would be required regarding the over 20 possible combinations present in claim 16, one of ordinary skill in the art would NOT be able to read the applicant discloser and recreate the invention without the need of undue experimentation since over 20 possible combinations are claimed. The amount of direction provided by the inventor is also lacking and not enabled, since over 20 possible combinations are claimed and there is no detailed explanation on why applicant would use one combination over the other, undue experimentation would be required and henceforth there is no clear or definite guidance or direction on specifically what applicant is trying to claim in regards to claim 16. The quantity of experimentation needed to make or use the invention based on the content of the disclosure is indefinite and unclear because of the over 20 possible combinations as detailed above, again there is no clear and concise explanation on why applicant would use a  unpredictable results and henceforth undue experimentation would be required for someone of ordinary skill in the art to even try to duplicate the applicants invention as claimed.
Regarding claim 18, the amount of direction provided by the inventor is lacking and not enabled, for example the phrase “…in response to a disappearance of a counter control pulse that is the last to be emitted or the last emitted, the pulse width is reduced during active damping…” is unclear as to how the pulse width is reduced if there is a disappearance to the pulse. Furthermore the applicant’s specification is silent to how the pulse width is reduced since there is no pulse (disappearance) as stated in the claim limitation. Henceforth the claim is lacking direction or guidance in a way to clearly enable one of ordinary skill on the art to recreate the invention without the use of undue experimentation. Furthermore as detailed in paragraph 6 above the invention as claimed has multiple possible combinations, in claim 18 there are 2 different possibilities present, A: damping energy is further determined or adapted and B: specifying or adapting a pulse, thus there are 4 possible combinations present in claim 18 and no specific or clear direction or guidance is provided to which combination is being used in applicant discloser. The quantity of experimentation needed to make or use the invention based on the content of the disclosure is indefinite and unclear because of the 4 possible combinations present in claim 18 and no specific or clear direction or guidance is provided to which combination is being used in applicant discloser. Thus undue experimentation would be required in order to find the best/specific combination required to recreate the invention as claimed. 

Regarding claim 21, the breadth of the claim is indeterminate, for example the phrase “…a predefined threshold value is not reached” is not in any way defined. What threshold value is being addressed? It is unclear what is being evaluated with this “a predefined threshold value is not reached” and thus the metes and bounds of the invention are left ambiguous. Henceforth it is unclear how the specification enables one skilled in the art to which it pertains, or with which it is and an oscillation element, thus it is unclear if this oscillation element is the same as the oscillation signal or envelope and if the oscillation signal is incorporated in the envelope. Thus undue experimentation would be required in order to find the best/specific combination required to recreate the invention as claimed.
The same rejection applies to Claim 22 mutatis mutandis. 
Appropriate correction is required.

Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14, applicant discloses the term “counter control pulses”, however applicant fails to clearly describe what is being defined as “counter control pulses”. Applicants specification is silent to what a “counter control pulses” is and does not define the term in a clear and concise manner. Further the term “counter control pulses” is not a commonly used term in the art. Henceforth the term “counter control pulses
Further regarding claim 14, the phrase “training”, is not defined in a clear and concise manner. Further the term “training” is not a commonly used term in the art. Henceforth the term “training” could be interpreted in a manner that is away from the invention resulting in the metes and bounds of the invention being unclear and indefinite.
Regarding claim 20, the phrase “…below a predefined threshold value as a result of minimization and/or optimization” lacks any definition as to how minimization and/or optimization causes amplitude of decay, and the specification is silent on this matter. Furthermore applicant fails to clearly describe what is being minimized and/or optimized thus resulting in the metes and bounds of the invention being unclear and indefinite. 
Regarding claim 21, the phrase “…a predefined threshold value is not reached” is not in any way defined. What threshold value is being addressed? It is unclear what is being evaluated with this “a predefined threshold value is not reached” and thus the metes and bounds of the invention are left ambiguous.
Further regarding claim 21, the phrase “…an integral below an oscillation signal or of an envelope of the oscillation signal of the ultrasound transceiver device, and of an oscillation element of the ultrasound transceiver device…” specifically mentions “…and of an oscillation element of the ultrasound transceiver device…” It is not clear if the applicant is referring to an oscillation element that is an oscillation signal or of an envelope of the oscillation signal or if the oscillation element is something different entirely. Therefore the metes and bounds of the invention are left unclear and indefinite. The same rejection applies to Claim 22 mutatis mutandis.
Dependent claims 15-25 fail to resolve the issues present in Claim 14 listed above. As such, claims 15-25 are summarily rejected. 
Regarding claims 26-28, the rejection of Claim 14 applies mutatis mutandis to Claims 26-28.  

Appropriate correction is required. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase “counter control pulses” is not defined in a clear and concise manner. Further the term “counter control pulses” is not a commonly used term in the art. Henceforth the term “counter control pulses” could be interpreted in a manner that is away from the invention resulting in the metes and bounds of the invention being unclear and indefinite. For purposes of examination the office interprets “counter control pulses” as any electric or sound pulse received or transmitted by a method or device. 
Further regarding claim 14, the phrase “training”, is not defined in a clear and concise manner. Further the term “training” is not a commonly used term in the art. Henceforth the term “training” could be interpreted in a manner that is away from the invention resulting in the metes and bounds of the invention being unclear and indefinite. For purposes of examination the office interprets “training” as a control operation. 
Regarding claim 20, the phrase “…below a predefined threshold value as a result of minimization and/or optimization” lacks any definition as to how minimization and/or optimization causes amplitude of decay, and the specification is silent on this matter. Furthermore 
Regarding claim 21, the phrase “…a predefined threshold value is not reached” is not in any way defined. What threshold value is being addressed? It is unclear what is being evaluated with this “a predefined threshold value is not reached” and thus the metes and bounds of the invention are left ambiguous. The same rejection applies to Claim 22 mutatis mutandis.
Regarding claims 16-25, claims 15-25 are rejected under the same reasons as claim 14 detailed above and based on the virtue on dependency. 
Regarding claims 26-28, claims 26-28 are rejected under the same reasons as claim 14 detailed above.

Appropriate correction is required. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form
Regarding claim 15, the phrase “…where the phase position of the sequence of counter control pulses is determined or adapted…” is present. However, claim 14 (which claim 15 depends on) recites the limitation “… iteratively determining or adapting a phase position and/or a damping energy…” Therefore, if damping energy is chosen then claim 15 would not be a proper dependent claim because no mention of phase position is recited, and thus claim 15 fails to further limit claim 14. 
Regarding claim 16, the phrase “…where the damping energy is determined or adapted…” is present. However, claim 14 (which claim 16 depends on) recites the limitation “…iteratively determining or adapting a phase position and/or a damping energy…” Therefore, if phase position is chosen, then claim 16 would not be a proper dependent claim because no mention of damping energy is recited, and thus claim 16 fails to further limit claim 14. 
Regarding claim 17, the phrase “…where the damping energy is determined or adapted…” is present.  However, claim 14 (which claim 17 depends on) recites the limitation “…iteratively determining or adapting a phase position and/or a damping energy…” so if phase position is chosen then claim 17 would not be a proper dependent claim because no mention of damping energy is recited, and thus claim 17 fails to further limit claim 14. 
Regarding claim 18, claim 18 is rejected under the same reasons as claim 17 based on the virtue of dependency. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, 17, 19-20, 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heppekausen (WO 2014/166835 A1, All citations provided from machine translation attached).
Regarding Claim 14, Heppekausen discloses an operating method for an ultrasound transceiver device, the method comprising the following steps: alternately operating the ultrasound transceiver device in a transmit mode and in a receive mode. (Abstract, Page.6, Paragraph 4, Page.7, Paragraph 4, Fig.1, 12). Heppekausen also teaches subsequently to the transmit mode and/or prior to the receive mode, actively damping the ultrasound transceiver device by an action of a sequence of counter control pulses. (Page.6, Paragraph 4; Page.8, Paragraph 3, Fig.8, 74, 76, 78, Claim 4, Claim 12). Heppekausen also teaches iteratively determining or adapting a phase position and/or a damping energy of the sequence of counter control pulses via a training in such a way that a measure of a damping success at least temporarily assumes or approaches an at least locally optimal value. (Page.6, Paragraph 4-5, Page.8, Paragraph 3, Claim 4).
Regarding claim 15, Heppekausen discloses where the phase position of the sequence of counter control pulses is determined or adapted by specifying or adapting a time interval between an end of a control pulse of the transmit mode that is last to be emitted and a 
Regarding claim 17, Heppekausen discloses where the damping energy 98826440.1is 5determined or adapted by specifying or adapting a pulse width of the counter control pulse that is last to be emitted during active damping. (Description, Page.5, Paragraph 1-2, Claim 13).
Regarding claim 19, Heppekausen discloses wherein the measure of the damping success is determined over a time interval from an instant of an end of a last control pulse until an instant an amplitude of oscillation decays below a predefined threshold value. (Abstract, lines 5-9, Page.8, Paragraph 1-2, Claim 9).
Regarding claim 20, Heppekausen discloses wherein the measure of the damping success is determined over a time interval from an instant of an end of a last control pulse until an instant an amplitude of oscillation decays below a predefined threshold value as a result of minimization and/or optimization. (Abstract, lines 5-9, Page.8, Paragraph 1-2, Claim 9) Heppekausen discloses that when the output signal (control pulse) is less than or equal to a threshold the Control and evaluation unit (16) terminates the connection of the damping resistor (50) which then signifies that the damping success has been reached when the output signal (control pulse) is above the threshold and therefore is at the optimum (minimization and/or optimization) damping energy. 
Regarding claim 23, Heppekausen discloses where the training is performed: at a 98826440.1 6first start of the ultrasound transceiver device, and/or at a renewed start following an interruption of operation or following an operating pause of the ultrasound transceiver device. (Abstract, Page.4, Paragraph 1-2, Claim 1).
Regarding claim 24, Heppekausen discloses wherein the phase position and/or the damping energy are/is readjusted as damping parameters in a control operation following the training and during operation of the ultrasound transceiver device. (Page.5, Paragraph 1-2) 
Regarding claim 25, Heppekausen discloses where the training and/or a control operation is performed: (i) by specifying or adapting the phase position and/or the damping energy as damping parameters, initially by a coarse adjustment, and/or (ii) by specifying or adapting the phase position and/or the damping energy as damping parameters through interval halving in a search window within a particular parameter range, and/or (iii) by specifying or adapting the phase position and/or the damping energy as damping parameters in a fixed adaptation direction, initially by positive or negative incrementation and, subsequently, by negative or positive incrementation in a search window within the particular parameter range; and/or (iv) by determining and checking a measure of the damping success following each specification or adaptation of the phase position and/or of the damping energy as damping parameters. (Page.5, Paragraph 1-2).
Regarding claim 26, Heppekausen discloses a control apparatus for an ultrasound transceiver device that is configured to operate an ultrasound transceiver device, the control apparatus configured to: alternately operate the ultrasound transceiver device in a transmit mode and in a receive mode. (Abstract, Page.6, Paragraph 4, Fig.1, 12). Heppekausen also discloses subsequent to the transmit mode and/or prior to the receive mode, actively damp the ultrasound transceiver device by an action of a sequence of counter control pulses. (Page.6, Paragraph 4, Fig.8, 74, 76, 78, Claim 4). Heppekausen also discloses iteratively determine or adapt a phase position and/or a damping energy of the sequence of counter control pulses via a training in such a way that a measure of a damping success at least temporarily assumes or approaches an at least locally optimal value. (Page.6, Paragraph 4-5).
Regarding claim 27, Heppekausen discloses an ultrasound transceiver device comprising a control device for an ultrasound transceiver device that is configured to operate an ultrasound transceiver device, the control 98826440.1 7device configured to: alternately operate the ultrasound transceiver device in a transmit mode and in a receive mode. (Abstract, Page.6, Paragraph 4, Fig.1, 12). Heppekausen discloses subsequent to the transmit mode and/or prior to the receive mode, actively damp the ultrasound transceiver device by an action of a sequence of counter 
Regarding claim 28, Heppekausen discloses an ultrasound transceiver device for recording an environment of the vehicle. (Description, Page.2, Paragraph 2). Heppekausen discloses an ultrasonic transmitter that emits ultrasonic waves which, when they strike an obstacle, are reflected by it and received by an ultrasound receiver (ultrasound transceiver device).Heppekausen discloses a control apparatus configured to operate an ultrasound transceiver device, the control apparatus configured to: alternately operate the ultrasound transceiver device in a transmit mode and in a receive mode. (Abstract, Page.6, Paragraph 4-5, Fig.1, 12). Heppekausen discloses subsequent to the transmit mode and/or prior to the receive mode, actively damp the ultrasound transceiver device by an action of a sequence of counter control pulses. (Page.6, Paragraph 4-5, Fig.8, 74, 76, 78, Claim 4). Heppekausen discloses iteratively determine or adapt a phase position and/or a damping energy of the sequence of counter control pulses via a training in such a way that a measure of a damping success at least temporarily assumes or approaches an at least locally optimal value. (Page.6, Paragraph 4-5)

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims are sufficient to overcome some of the rejections under 35 U.S.C. 112 (b) of claims 14-15, 17 and 19-21. Accordingly a portion of the rejection has been withdrawn.	
Regarding applicants arguments on pages 6-7, applicant states the office bears the initial burden of presenting evidence or reasons WHY persons skilled in the art would not recognize in an applicant's disclosure a description of the invention defined by the claims. Examiner has done so as seen by paragraphs 8-15 detailed above. 
Regarding applicants arguments on pages 8-10, applicant states the Office Action's assertions and arguments presented do not reflect the standard for determining102679931 7 whether a patent application complies with the enablement requirement that the specification describe how to make and use the invention which is defined by the claims, examiner respectfully disagrees. For example claim 16 “where the damping energy is determined or adapted by specifying or adapting a number, and/or a duration and/or an amplitude of the counter control pulses to be output or output during active damping, by specifying or adapting a characteristic and/or an amplitude of an electric voltage and/or of an electric current intensity”, this claim alone without taking into account the claims dependent on claim 16 requires examiner to assert undue or unreasonable experimentation with regards to the “or” and “and/or” terms and thus examiner is unable to understand what is required by the claim language and thus the invention as claimed is not enabled in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Therefore the metes and bounds of the invention are unclear. Furthermore applicant’s specification is silent to properly enable one of ordinary skill to make and/or use the invention. Applicant also argues that the Office bears the initial burden of presenting "evidence or reasons WHY persons skilled in the art would not 
Regarding applicants arguments on page 11, applicant states that independent claim 14 recites A and/or B (e.g. multiple options - broad), and dependent claims 15-17 then require one of A or B (e.g. one option - narrower), and thus these claims are of proper dependent form, examiner respectfully disagrees. For example in claim 15, the phrase “…where the phase position of the sequence of counter control pulses is determined or adapted…” is present. However, claim 14 (which claim 15 depends on) recites the limitation “… iteratively determining or adapting a phase position and/or a damping energy…” Therefore, if damping energy is chosen then claim 15 would not be a proper dependent claim because no mention of phase position is recited, and thus claim 15 fails to further limit claim 14. Claims 16-18 also carry the same deficiency as described with respect to claim 15 which is detailed in paragraphs 26-31 above. 
Regarding applicants arguments on pages 11-12, applicant states nowhere does Heppekausen disclose an iterative training with access to an actual phase position of an underlying oscillating element. Applicant recited the claim language in claim 14 of iteratively determining or adapting a phase position and/or a damping energy. For purposes of examination, the Office interprets adapting a phase position and/or a damping energy to be a damping energy and therefore iterative training with access to an actual phase position of an underlying oscillating element is considered moot because of the selection of damping energy. Furthermore applicant .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645